Citation Nr: 1739840	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-33 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1986 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. These matters were previously before the Board in December 2014 and December 2015 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The probative and competent evidence of record is in equipoise as to whether the Veteran's left ankle disorder is the result of an incident or injury during service.

2. The probative and competent evidence of record is in equipoise as to whether the Veteran's right ankle disorder is the result of an incident or injury during service.


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, the criteria for service connection for a left ankle disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Affording the Veteran the benefit of the doubt, the criteria for service connection for a right ankle disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has a right and left ankle disability as a result of an injury sustained while participating in training in rugged terrain during active duty service. He has indicated that he has experienced right and left ankle pain since separation from active service. Service treatment records include a June 1991 Report of Medical History on which the Veteran answered "yes" to having foot trouble. The examiner noted bilateral ankle injuries. Physical examination conducted at that time was normal; no defects or diagnoses related to either ankle.  

In March 2010, the Veteran was afforded a VA examination. The Veteran reported to the examiner that in 1989 he jumped out of a Bradley injuring his right ankle and severely spraining the left ankle which was subsequently found to be fractured. He states the left ankle was casted for a period of time afterwards. The Veteran further reported that he has a long history of frequent sprains and strains of both of his ankles. The VA examiner did not provide a diagnosis for the Veteran's ankle disability stating "no objective evidence of left ankle fracture residuals."

A January 2011 nuclear medicine bone scan completed at a VA facility states the Veteran reported that he had three ankle fractures in the past. The radiologist noted that x-rays of the ankles do not show significant changes. The findings reported that there was diffused uptake involving bilateral ankles which may represent posttraumatic/degenerative changes.

In April 2012, following an MRI for ankle pain, a radiologist reported that the Veteran had bridging ossification between the distal tibia and fibula on the left probably reflecting prior interosseous membrane injury.

In June 2015, the Veteran was afforded a VA examination. The Veteran reported the history of his in-service injury and symptoms since that time. Following examination, the examiner stated there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral ankle disorder or its residuals. "No medical opinion can be rendered as no condition is diagnosed."

The Board remanded the claim in December 2015 to obtain a medical opinion that considered the earlier diagnostic testing that findings that could represent posttraumatic or degenerative changes. In a July 2016 supplemental medical opinion, the same examiner stated findings are consistent with mild degenerative changes in the bilateral ankles, and that these findings were not noted until 2011. The examiner further stated, "Degenerative findings on X-ray may usually be expected to occur within a proximate period of the injury. In this case, the degenerative findings appeared 20 years after Separation from service, suggesting another etiology, in this case natural aging." The examiner opined that "the Veteran has a diagnosis of mild degenerative joint disease of bilateral ankles. This is less likely than not caused by, related to, or worsened beyond natural progression by military service."

The medical evidence of record shows that the Veteran has been diagnosed with mild degenerative joint disease (DJD) of bilateral ankles. Thus, there is competent evidence of a current bilateral ankle disability. 

The Veteran's service treatment records do not include any evidence of treatment for a right or left ankle disability during active service and normal clinical examination at separation.  However, on the Report of Medical History completed at that time, the Veteran did report a history of broken bones and the examiner noted bilateral ankle injuries in service.

The Veteran has asserted that his complete service medical records may be missing. This assertion is supported by the fact that his military personnel records obtained by VA are missing pertinent data. The Veteran noted that his records do not include his foreign service in Kuwait. The Veteran's DD-214 documents zero foreign service time. Yet, the Veteran's assignment record (DA Form 2-1) documents two years of service in Germany. Additionally, the assignment record is only completed through March 1987, despite the Veteran remaining in service until June 1991. 

In further support of his claim, the Veteran submitted several buddy statements in February 2013 that verified he was deployed to Doha, Kuwait in 1990 and 1991with the 11th Armored Cavalry Regiment. The Veteran's former commanding officer, J.C.F., also submitted a statement verifying that the Veteran was in the Kuwaiti theater of operations during Operation Desert Storm. J.C.F. also stated that the Veteran, along with the rest of the regiment were "awarded the Kuwaiti Liberation Medal, the Southwest Asia Service Medal and the Shoulder Sleeve Identifier (SSI) indicating wartime service (commonly referred to as the "Combat Patch")." None of these awards are listed in the Veteran's records.

The Veteran has consistently reported to VA, both in pursuit of treatment from a VA medical facility and in pursuit of compensation, that he injured his ankles during active service while training in rugged terrain and has had problems since service. 

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, there is a lack of contemporaneous medical records documenting any ankle injuries or disabilities during service. 

The Veteran's statements of in-service injuries are consistent with the contemporaneous statements made on the June 1991 report of medical history for discharge from active service and are consistent with the general circumstances of his service. See 38 U.S.C.A. § 1154 (a)(1). The medical and personnel records are incomplete. Therefore, the Board finds the Veteran's lay-testimony of his right and left ankle injuries during service to be credible despite the lack of treatment records documenting in-service complaints of ankle symptoms. 

As such, the question remaining for consideration is whether there is a nexus between the in-service injuries and the current right and left degenerative joint disease. To determine whether there is such a relationship, the Board turns to the competent evidence of record.

In favor of a finding a nexus is the Veteran's competent and credible statements that he suffered injuries resulting in right and left ankle pain during active service, and that he has continued to experience pain and stability issues since that time. The Veteran further reported that he sought treatment for his ankles shortly after leaving service, but those records are no longer available. In addition, a January 2011 nuclear medicine bone scan report showed that despite x-rays of the ankle not showing significant changes, the bone scan revealed a diffused uptake involving bilateral ankles that the reporting physician opined may represent posttraumatic/degenerative changes. The Board accepts these statements as competent medical evidence establishing that the Veteran's current disability is consistent with the Veteran's competent and credible testimony of in-service right and left ankle injuries.

Evidence against the claim is the July 2016 VA opinion; however, the Board finds that opinion is not persuasive. The basis of the negative nexus opinion is that mild degenerative changes were not noted in the ankles until 2011 and such would usually be expected to occur within a proximate period of the injury. The examiner interpreted the 20 year gap between service and the changes suggested another etiology. The examiner did not comment or appear to consider the Veteran's competent and credible report that he sought treatment shortly after service and had problems with his ankles ever since service.  

Accordingly, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements combined with the July 2016 VA examination diagnosis, missing or lost service treatment records, and destroyed private medical records that would normally be used to link the Veteran's current right and left ankle disability to his reported in-service injuries.

In summary, the competent and credible evidence shows that the Veteran sustained injuries to his right and left ankles during service and has had symptoms since then. The medical evidence within the records shows that the Veteran has been diagnosed with mild degenerative joint disease based on those symptoms. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current degenerative joint disease is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for degenerative joint disease of the right and left ankle must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a right ankle disability is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


